DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 21, 22, 24-28, 30-36 are currently pending and under examination.
Priority
This application is a national stage entry of PCT/EP2017/074513, filed 09/27/2017. This application claims foreign priority to 102016218604.3, filed 09/27/2016. 
Information Disclosure Statement
The IDS’s filed on 05/29/2020, 06/24/2019, 03/26/2019 have been considered. See the attached PTO 1449 form.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 21, 22, 24-28, 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a respiratory disorder such as cystic fibrosis and other disorders recited in instant claims, however, it does not reasonably provide enablement for preventing a respiratory disorder such as the ones recited in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As evidenced by the reference titled “Cystic Fibrosis” (National Institute of Health, Publication No.. 95-3650, Nov. 1995), cystic fibrosis is a genetic disease and cannot be prevented at this time (see Page 5). However, instant claim 32 recites cystic fibrosis as one of the respiratory disorder and the claims are directed to a method of preventing and/or treating such respiratory disorder. Another example is of pulmonary fibrosis claimed to be preventable, however, the reference titled “Pulmnoary Fibrosis Prevention” (Pulmonary Fibrosis News), states that there are no established ways to prevent pulmonary fibrosis, particularly since in most cases the causes of the disease cannot be identified. Further, the reference titled “Primary ciliary dyskinesia” (Genetic and Rare Disease Information Center) states that primary ciliary dyskinesia is a genetic disorder which results from mutations in over 30 different genes and the instant claims and specification fail to provide any evidence how the instant invention corrects this genetic cause of primary ciliary dyskinesia. The reference titled “Acute Respiratory Infection” (Healthline) states that getting vaccinations will substantially lower the risk of getting respiratory infection and that vitamin C can shorten the length of time or severity of some infections but it is unclear if it can prevent an acute respiratory infection (see Pg. 4/44-5/44). This strongly suggests that while there are ways of lowering the risk of respiratory infection, there is no known method of preventing such diseases. Furthermore, the reference title “Prioritized research agenda for prevention and control of chronic respiratory diseases” (Eur. Respir J 2010; 36: 995-1001) discloses tobacco smoking, pollution, unhealthy diet, lack of physical activity and obesity, allergens and 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and


     	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention and relative skill level

     	The invention relates to a composition for prophylaxis and/or treatment of respiratory disorders. The relative skill of those in the art is high, that of an MD or PHD and someone expert in pulmonary/respiratory diseases.  
The state and predictability of the art 
The art however is unpredictable. The art requires incorporating various active pharmaceutical ingredient which are both safe and effective towards treating or preventing a disease. There are many different respiratory disorders which require different pharmaceutical ingredients to be effective in treating or preventing the disorders. Moreover, as discussed previously, some of the respiratory disorder can only be treated and do not have any known prevention. With the art being unpredictable, the specification needs to provide more details and evidence as to how the claimed respiratory disorders can be prevented by the instant invention in order to be enabling and the lack of evidence in the instant specification does not provide for enablement.  
          
The breadth of the claims     
Since the instant specification provides no limiting definition of the term “preventing”, the examiner will adopt the broadest reasonable interpretation for it as commonly known in the art, which is to keep the disease/disorder from happening or occurring (i.e. to completely eradicate). 


The amount of direction or guidance provided and the presence or absence of working examples

	The specification provides no direction, guidance or evidentiary data showing how the instantly claimed respiratory disorders are prevent by the instant invention.   

The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to prevent the respiratory disorders as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “in the form of at least one of a powder, ground powder, micronized powder, and micronized dry powder”. The instant specification in paragraph 0040 define powder as a particulate substance or mixture whose particles have a mean particle diameter of preferably 0.1 to 1 micron. In paragraph 0041 of instant specification, dry powder is defined as anhydrous or essentially anhydrous powder. These definitions clarify the distinction between “powder” and “dry powder”. However, it is unclear what the difference is between powder, ground powder and micronized powder and specification do not clearly define what each one means or provide a clear distinction between the two, which makes it unclear whether these limitations are the same or there is any distinction between them. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 25-28, 31, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrozsi (US 6,319,513 B1; Nov. 20, 2001) as evidenced by Cabot (Hydrophilic fumed silica, Cabot Corporation, 2014).
	Dobrozsi throughout the reference teaches oral or intranasal (i.e. inhalation) pharmaceutical mucoretentive compositions comprising colloidal particles of silica and pharmaceutical active. It also teaches a method of preventing or treating respiratory disorder by administration of safe and effective amount of the active composition (Abstract). It teaches that pharmaceutically-acceptable actives are suitable for oral or intranasal administration to a human or animal (Col. 15, line 66 to Col. 16, line 3). Example 2 of the references discloses an oral formulation comprising amorphous silica (Cab-O-Sil M5). 
	Dobrozsi does not explicitly exemplify the active agent being a mucolytic substance, however, it teaches that expectorants, also known as mucolytic agent (i.e. mucolytically active), can be included as the active agent and the expectorant include ammonium chloride, N-acetylcysteine, bromhexine, ambroxol and mixture thereof (Col. 10, line 36-41). Ammonium chloride reads on the inorganic salt mucolytic substance and N-acetylcysteine, bromhexine and ambroxol read on the organic mucolytic substances recited in the instant claims. As mentioned previously, Dobrozsi also teaches the active agent (e.g. mucolytic substance) has a particle size generally of at least 1 micron (Col. 9, line 62-65) and thus reads on the mucolytic substance particle size of the instant invention. Further, the reference does not 
	It would have been prima facie obvious to one of ordinary skill in the art to substitute the active ingredient and include the mucolytic agent disclosed by Dobrozsi because the prior art teaches that the formulations can comprise expectorant (i.e. mucolytic agents) as the active agent. Further, the reference also teaches that consistency aids such as mannitol can be included in the formulation which provide enhanced physical stability to the formulation.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 21, 22, 24, 30, 32, 25-28, 31, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrozsi (US 6,319,513 B1; Nov. 20, 2001) as evidenced by Cabot (Hydrophilic fumed silica, Cabot Corporation, 2014) as applied to claims 21, 22, 25-28, 31, 33-36 above, and further in view of Morton et al. (US 7,928,089 B2; Apr. 19, 2011). 
	The teachings of Dobrozsi have been set forth above.
	Dobrozsi does not explicitly disclose an amount of amorphous silicon dioxide and the mucolytic substance by weight, based on the total weight of the particulate substance mixture as recited in instant 
	Morton teaches mucoactive agent useful in the treatment of disease where excess mucus is present in the respiratory tract such as cystic fibrosis (Abstract). It teaches mucoactive (i.e. mucolytic) agents such as acetylcysteine that can be comprised in the composition (Col. 2, line 46-52 and Col. 4, line 11-19). Further, the references teaches the composition comprising at least 99% by weight of mucoactive agent. The reference also teaches force control agent such as silicon dioxide that can be included in the composition (Col. 17, line 48-50). With the mucolytic agent being present at 99% or more, silicon dioxide would be present at 1% or less and thus the teachings of Morton also read on the instantly claimed amounts of the silicon dioxide and mucolytic agent. 
	Dobrozsi teaches the formulation and method for preventing and/or treating respiratory disorders, however, it does not specifically teach the respiratory disorders recited in instant claim 32. This deficiency is also cured by Morton.
	As discussed above, Morton teaches mucoactive agent useful in the treatment of disease where excess mucus is present in the respiratory tract such as cystic fibrosis (Abstract). Morton further teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the amounts of silicon dioxide and mucolytic substance taught by the two references and also treat the respiratory disorders taught by Morton using the composition of Dobrozsi. One would have been motivated to do so because even though Dobrozsi does not expressly exemplifies, it teaches the amount of the two substances which would overlap with the amounts recited in the instant claim in the disclosure. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, one would have been motivated to also incorporate the teachings of Morton because the reference teaches similar mucolytic agent, silicon dioxide and compositions which are also directed to treating respiratory disorders. Further, the amount of active agent such as mucolytic agents is determined based on the age, weight, body mass index and other characteristics and thus it would have been obvious to one skilled in the art to determine the optimal dose/amount based on the subjects characteristics. Also, one would have had a reasonable expectation of success because both references teach similar formulation with mucolytic agents for treating respiratory disorders. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pandy et al. (US 2012/0101077 A1) teaches agglomerate formulations useful in dry powder inhalers comprising an active pharmaceutical agent and additional excipient such as silicon dioxide (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616